Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The effective filing date of this application is April 17, 2020. This application is a DIV of 16/851,167 (04/17/2020 PAT 11177166). This action is a NON-FINAL REJECTION.
Disclosed Invention
As best understood by Examiner (MPEP § 704.01), Applicant’s invention(s) is/are disclosed as drawn to novel fabrication methods and resulting interconnect structures for integrated circuits (IC). In particular, Applicant discloses use of sacrificial etch stop layers and sacrificial dielectric layers to form at least one second-level interconnect over at least one first-level interconnect.
Applicant discloses the fabrication method enables removal of the sacrificial dielectric layer and sacrificial etch stop layer while maintaining the second-level interconnect so as to expose an underlying layer, and subsequently depositing a replacement dielectric layer on the upper surface of the underlying layer to embed the second level interconnect in the replacement dielectric layer. As a result, the interconnect structure can be advantageously formed in a simple and cost-effective manner. Also, Applicant discloses advantages in the use of a replacement dielectric layer. The replacement dielectric layer embeds a conductive via therein. Because the replacement dielectric layer is deposited after formation of the conductive via, no etch-induced damages or defects are formed in the vicinity of the conductive via while also advantageously allowing for the replacement dielectric layer to achieve a targeted dielectric constant.
Claimed Invention and Claim Interpretation
To further the goal of compact prosecution (37 CFR 1.104(a)(1); See also MPEP § 2173.06), Examiner has interpreted the claims using the broadest reasonable interpretation consistent with the specification (MPEP § 904.01; MPEP § 2106 Section II; See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011). See also MPEP § 2111 - § 2116.01 for pertinent case law). Note the prior art has been searched in light of both the disclosed invention and the claimed invention (MPEP § 904).
NOTE:
The claimed invention is drawn to an interconnect structure.
Examiner notes “replacement dielectric layer” (See, for example, Claim 1, line 3) is a product-by-process limitation (MPEP §2113).
As a result of b), the pending claims 1 – 8 are product-by-process claims.
Support for the “replacement dielectric layer” limitation is found, for example, in the following paragraphs of the instant specification: [0028], [0043], [0044], [0045], [0047]. 
Examiner interprets “interconnect” as comprising both conductive lines that traverse a horizontal distance and/or conductive vias that vertically connect the conductive lines located at different levels – as commonly-known by one of ordinary skill in the art (See also instant specification, [0002]).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIAW (US 20190147919 A1; pub. date May 16, 2019).
Regarding Claim 1: LIAW discloses an interconnect structure (See FIG. 4 below) comprising:
at least one first-level interconnect M1, 412 in a dielectric layer 405 ([0056]); and 
at least one second-level interconnect Via-2, 420 in a replacement dielectric layer 407 stacked on the dielectric layer 405 ([0057]), wherein the replacement dielectric layer 407 directly contacts the dielectric layer 405 (See FIG. 4 and [0057]; Note layer 405 comprises an inter-level-dielectric (ILD) material (not labeled in FIG. 4) and conductive-material structures Via-1, 410 and M1, 412; Note layer 407 comprises an inter-level-dielectric (ILD) material (not labeled in FIG. 4) and conductive-material structures Via-2, 420 and M2, 422; Note also the recitation “replacement dielectric layer” is a product-by-process limitation; For a product claim, any recitation must result in a structural difference from the prior art in order to patentably distinguish the claimed invention over the prior art. This recitation does not result in a structural difference from the prior art structure disclosed by LIAW; See MPEP § 2112.01 Section I.; As such, Claim 1 is anticipated by LIAW). 


    PNG
    media_image1.png
    442
    521
    media_image1.png
    Greyscale




Regarding Claim 2: LIAW discloses the interconnect structure of claim 1 as noted above, wherein the replacement dielectric layer 407 excludes etch-induced damages or defects adjacent to the conductive via (Note the further limitation of Claim 2 is a product-by-process limitation; As such Claim 2 is anticipated by LIAW for the same reason as noted above for Claim 1).
Regarding Claim 3: LIAW discloses the interconnect structure of claim 2 as noted above, wherein the at least one second-level interconnect Via-2, 420 directly contacts the at least one first-level interconnect M1, 412 (FIG. 4).
Regarding Claim 4: LIAW discloses the interconnect structure of claim 3, wherein the interconnect structure completely excludes an etch stop layer between the dielectric layer 405 and the replacement dielectric layer 407 (See FIG. 4).
Regarding Claim 8: LIAW discloses the interconnect structure of claim 2 as noted above, wherein the at least one first-level interconnect M1, 412 is a conductive line M1 comprising a metal material 412 (See [0057]) and the at least one second-level interconnect Via-2, 420 is a conductive via “Via-2” comprising a metal material 420 (See [0057]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 5, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over LIAW as applied to Claim 2; further in view of HOPPER (6,518,646; dated February 11, 2003).
Regarding Claim 5: LIAW discloses the interconnect structure of claim 2 as noted above. Regarding further wherein the dielectric layer has a first dielectric constant value that is less than 3.9 – HOPPER, in the same field of endeavor, teaches low-k dielectric materials, having dielectric constants less than 3.9, as suitable material serving the same purpose as LIAW’s dielectric layer (See e.g. HOPPER, Column 4, line 35 – 43, “The present invention enables a production of semiconductor devices with increased speed, miniaturization, and reliability. The present invention provides low-k inter-layer dielectrics with improved adhesion to semiconductor substrates and improved adhesion of overlying layers. These objectives are achieved by strategically varying the concentration of dopant in the ILD to provide SiO2 -like surfaces on the ILD.”). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Claim 2 to achieve Claim 5, based on the teachings of HOPPER noted above. The motivation to do so would have been to try a known, suitable material for the dielectric layer, with a reasonable expectation of success to achieve an interconnect structure having increased speed and reliability (HOPPER, Column 4, line 35 – 43).
Regarding Claim 6: LIAW in view of HOPPER discloses and/or teaches the interconnect structure of claim 5 as noted above. Regarding further wherein the replacement dielectric layer has a second dielectric constant value that is less than the first dielectric constant – Note HOPPER teaches a variety of low-k dielectric layer materials having different dielectric constant values. As such, it would have been prima facie obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Claim 5 to achieve Claim 6, based on the teachings of HOPPER noted above. The motivation to do so would have been to try a known, suitable material for the replacement dielectric layer that is different than the material of the dielectric layer such that the replacement dielectric has a lower dielectric constant than the dielectric layer – as a matter of designing a known suitable combination of materials to achieve an interconnect structure having increased speed and reliability (HOPPER, Column 4, line 35 – 43) – with a reasonable expectation of success and without undue experimentation.
Regarding Claim 7: LIAW in view of HOPPER discloses and/or teaches the interconnect structure of claim 6 as noted above, wherein the at least one first-level interconnect M1, 412 and the at least one second-level interconnect Via-2, 420 each comprise a metal material (See LIAW, [0057]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813



/SHAHED AHMED/Primary Examiner, Art Unit 2813